DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizani (US Pub No. 2016/0000659) in view of Murphy (US Pub No. 2011/0054527).
Regarding claims 1-4, Mizani discloses (Figures 13-15) a pacifier (30) comprising: a shield (120); a nipple (32) and a chin guard (50A, 50B, 60) integrally formed with said shield (clearly shown in Figure 13); said nipple comprising an exterior surface including an upper portion and a lower portion (Figure 13); said chin guard comprising a first portion (see annotated figure below) and a second portion (60); and said first portion of said chin guard abutting a front area of a user’s chin when said nipple is in a user’s mouth (clearly shown in Figure 15); wherein said second portion (60) of said chin guard abuts a bottom area of the user’s chin when said nipple is in the user’s mouth (clearly shown in Figure 15).
Mizani fails to disclose said lower portion including a plurality of studs protruding from said exterior surface, wherein said upper portion including a plurality of studs protruding from said exterior surface and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface.
Murphy, in the same field of endeavor, teaches (Figure 1) a pacifier (100) having a nipple (101) with lower and upper portions including a plurality of studs (107) protruding from said exterior surface (Figure 1) (Paragraphs 0027-0028) and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface (clearly shown in Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified said lower and upper portions of the nipple of Mizani to have included a plurality of studs protruding from said exterior surface and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface as taught by Murphy, in order to progressively and systematically introduce texture to assist infants with specific developmental problems and also, stimulate oral-motor awareness (Murphy, Paragraph 0008). 


    PNG
    media_image1.png
    492
    839
    media_image1.png
    Greyscale
 

Regarding claim 5, Mizani modified by Murphy further discloses wherein said shield comprises a shield width (see annotated figure below) and said chin guard comprises a chin guard width (see annotated figure below), and further wherein said chin guard width is greater than said shield width (see annotated figure below).






    PNG
    media_image2.png
    438
    727
    media_image2.png
    Greyscale

Regarding claim 6, Mizani modified by Murphy further discloses wherein said nipple is bulb shape (clearly shown in Figure 1 of Mizani).
	Regarding claim 7, Mizani modified by Murphy further discloses wherein said shield comprises a shield area (see annotated figure below) and said chin guard comprises a chin guard area (see annotated figure below), and further wherein said chin guard area is less than said shield area (see annotated figure below).



    PNG
    media_image3.png
    422
    794
    media_image3.png
    Greyscale



Regarding claim 8, Mizani modified by Murphy discloses the invention above except for wherein said chin guard area is generally about 5 percent to about 30 percent of said shield area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said chin guard area of Mizani modified by Murphy to be generally about 5 percent to about 30 percent of said shield area since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)). In the instant case, Mizani modified by Murphy’s pacifier would not operate differently with the claimed pacifier, since both pacifiers comprises a chin guard that abuts a front area and a bottom area of a user’ chin when the nipple is in the user’s mouth. 
Regarding claims 9-12, Mizani discloses (Figures 13-15) a pacifier (30) comprising: a shield (120); a nipple (32) and a chin guard (50A, 50B, 60) integrally formed with said shield (clearly shown in Figure 13); said nipple comprising an exterior surface including an upper portion and a lower portion (Figure 13); said chin guard comprising a first portion (see annotated figure above for claim 1) and a second portion (60); and said first portion of said chin guard abutting a front area of a user’s chin when said nipple is in a user’s mouth (clearly shown in Figure 15); wherein said second portion (60) of said chin guard abuts a bottom area of the user’s chin when said nipple is in the user’s mouth (clearly shown in Figure 15); and said shield comprises a shield width (see annotated figure above for claim 5) and said chin guard comprises a chin guard width (see annotated figure above for claim 5), and wherein said chin guard width is greater than said shield width (see annotated figure above for claim 5).
Mizani fails to disclose said lower portion including a plurality of studs protruding from said exterior surface, wherein said upper portion including a plurality of studs protruding from said exterior surface and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface.
Murphy, in the same field of endeavor, teaches (Figure 1) a pacifier (100) having a nipple (101) with lower and upper portions including a plurality of studs (107) protruding from said exterior surface (Figure 1) (Paragraphs 0027-0028) and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface (clearly shown in Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified said lower and upper portions of the nipple of Mizani to have included a plurality of studs protruding from said exterior surface and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface as taught by Murphy, in order to progressively and systematically introduce texture to assist infants with specific developmental problems and also, stimulate oral-motor awareness (Murphy, Paragraph 0008). 
Regarding claim 13, Mizani modified by Murphy further discloses wherein said nipple is bulb shape (clearly shown in Figure 1 of Mizani).
	Regarding claim 14, Mizani modified by Murphy further discloses wherein said shield comprises a shield area (see annotated figure above for claim 7) and said chin guard comprises a chin guard area (see annotated figure above for claim 7), and further wherein said chin guard area is less than said shield area (see annotated figure above for claim 7).
Regarding claim 15, Mizani modified by Murphy discloses the invention above except for wherein said chin guard area is generally about 5 percent to about 30 percent of said shield area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said chin guard area of Mizani modified by Murphy to be generally about 5 percent to about 30 percent of said shield area since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)). In the instant case, Mizani modified by Murphy’s pacifier would not operate differently with the claimed pacifier, since both pacifiers comprises a chin guard that abuts a front area and a bottom area of a user’ chin when the nipple is in the user’s mouth. 
Regarding claims 16-20, Mizani discloses (Figures 13-15) a pacifier (30) comprising: a shield (120); a nipple (32) and a chin guard (50A, 50B, 60) integrally formed with said shield (clearly shown in Figure 13); said nipple comprising an exterior surface including an upper portion and a lower portion (Figure 13); said chin guard comprising a first portion (see annotated figure above for claim 1) and a second portion (60); and said first portion of said chin guard abutting a front area of a user’s chin when said nipple is in a user’s mouth (clearly shown in Figure 15); wherein said second portion (60) of said chin guard abuts a bottom area of the user’s chin when said nipple is in the user’s mouth (clearly shown in Figure 15); said shield comprises a shield area (see annotated figure above for claim 7) and said chin guard comprises a chin guard area (see annotated figure above for claim 7), and said shield comprises a shield width (see annotated figure above for claim 5) and said chin guard comprises a chin guard width (see annotated figure above for claim 5), and wherein said chin guard width is greater than said shield width (see annotated figure above for claim 5).
Mizani fails to disclose said lower portion including a plurality of studs protruding from said exterior surface, wherein said upper portion including a plurality of studs protruding from said exterior surface and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface.
Murphy, in the same field of endeavor, teaches (Figure 1) a pacifier (100) having a nipple (101) with lower and upper portions including a plurality of studs (107) protruding from said exterior surface (Figure 1) (Paragraphs 0027-0028) and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface (clearly shown in Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified said lower and upper portions of the nipple of Mizani to have included a plurality of studs protruding from said exterior surface and wherein said upper portion of said plurality of studs and said lower portion of said plurality of studs comprise a majority of said exterior surface as taught by Murphy, in order to progressively and systematically introduce texture to assist infants with specific developmental problems and also, stimulate oral-motor awareness (Murphy, Paragraph 0008).  
Mizani also fails to disclose wherein said chin guard area is generally about 5 percent to about 30 percent of said shield area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said chin guard area of Mizani to be generally about 5 percent to about 30 percent of said shield area since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)). In the instant case, Mizani’s pacifier would not operate differently with the claimed pacifier, since both pacifiers comprises a chin guard that abuts a front area and a bottom area of a user’ chin when the nipple is in the user’s mouth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771